Exhibit 10.1


[ImageBarCode]
[Bank of America logo]










 
 
(i)  AMENDMENT NO. 6 TO LOAN AGREEMENT





This Amendment No. 6 (the "Amendment") dated as of September 12, 2014, is
between Bank of America, N.A. (the "Bank") and Air T, Inc., Mountain Air Cargo,
Inc., Global Ground Support, LLC, CSA Air, Inc., and Global Aviation Services,
LLC (the "Borrower").


 
 
(ii) RECITALS



A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
September 18, 2007 (together with any previous amendments, the "Agreement").


B. The Bank and the Borrower desire to amend the Agreement.


 
 
(iii) AGREEMENT

 
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
 
2. Amendments. The Agreement is hereby amended as follows:


 
2.1 In Paragraph 1.3 Credit Limit, the amount indicated for each period set
forth below:



Period
Amount

 
    From the date of this Agreement until

      December 31, 2014
$9,000,000.00



 
    From January 1, 2015 until the

      Facility No. 1 Expiration Date
$7,000,000.00



 
2.2 In Paragraph 2.2 Availability Period, the date "August 31, 2015" is changed
to "August 31, 2016".



 
2.3 Paragraph 8.2 Financial Information is hereby amended to read in its
entirety as follows:



 
Financial Information. To provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time. The Bank reserves the
right, upon written notice to the Borrowers, to require the Borrowers to deliver
financial information and statements to the Bank more frequently than otherwise
provided below, and to use such additional information and statements to measure
any applicable financial covenants in this Agreement.



 
 
(a)Within 120 days of the fiscal year end, the annual financial statements of
Air T Inc. These financial statements must be audited (with an opinion
satisfactory to the Bank) by a Certified Public Accountant acceptable to the
Bank. The statements shall be prepared on a consolidated basis.



 
 
(b)Copies of the Air T Inc., Form 10-K Annual Report, Form 10-Q Quarterly Report
and Form 8-K Current Report for the Borrower within 60 days after the date of
filing with the Securities and Exchange Commission. The statements shall be
prepared on a consolidated basis.



 
 
(c)Within 120 days of the end of each fiscal year and within 60 days of the end
of each quarter, a compliance certificate of Air T Inc, signed by an authorized
financial officer and setting forth (i) the information and computations (in
sufficient detail) to establish compliance with all financial covenants at the
end of the period covered by the financial statements then being furnished and
(ii) whether there existed as of the date of such financial statements and
whether there exists as of the date of the certificate, any default under this
Agreement applicable to the party submitting the information and, if any such
default exists, specifying the nature thereof and the action the party is taking
and proposes to take with respect thereto.




 
2.4 Any reference in the Agreement to the “British Bankers Association LIBOR
Rate” is amended to read as follows: “the London Interbank Offered Rate (or a
comparable or successor rate which is approved by the Bank).”

 
3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conflict with any law,
agreement, or obligation by which the Borrower is bound, and (d) if the Borrower
is a business entity or a trust, this Amendment is within the Borrower's powers,
has been duly authorized, and does not conflict with any of the Borrower's
organizational papers.
 
4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:


 
4.1 If the Borrower or any guarantor is anything other than a natural person,
evidence that the execution, delivery, and performance by the Borrower and/or
such guarantor of this Amendment and any instrument or agreement required under
this Amendment have been duly authorized.

 
5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement, including but not limited to the Dispute
Resolution Provision, shall remain in full force and effect.
 
6. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.
 
7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.




 
 
 
 


This Amendment is executed as of the date stated at the beginning of this
Amendment.




Bank of America, N.A.


By: /s/ Charles R. Dickerson
Authorized Signer, Officer
Charles R. Dickerson


BORROWER(S):




Air T, Inc.


By: /s/ Cheryl C. Sigmon (Seal)
Cheryl C. Sigmon, Vice President - Finance, Treasurer and Secretary




Mountain Air Cargo, Inc.


 
By: /s/ Cheryl C. Sigmon (Seal)
Cheryl C. Sigmon, Vice President - Finance, Treasurer and Secretary




Global Ground Support, LLC


 
By: /s/ Cheryl C. Sigmon (Seal)
Cheryl C. Sigmon, Vice President - Finance, Treasurer and Secretary
 


CSA Air, Inc.
 
By: /s/ Cheryl C. Sigmon (Seal)
Cheryl C. Sigmon, Vice President - Finance, Treasurer and Secretary




Global Aviation Services, LLC


 
By: /s/ Cheryl C. Sigmon (Seal)
Cheryl C. Sigmon, Vice President - Finance, Treasurer and Secretary









--


 
 
